Citation Nr: 0407632	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed also as secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Navy from May 
1939 to February 1946 and in the U.S. Army from April 1948 to 
December 1952 and from July 1953 to October 1962, when he 
retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in Reno, 
Nevada (RO), in which the RO denied the veteran's claim for 
service connection for diabetes mellitus type II and glaucoma 
and continued a zero percent evaluation for the service-
connected hemorrhoids disability.  The veteran perfected an 
appeal as to these issues in December 2002.

The veteran and his spouse provided oral testimony at a video 
conference with the RO before the undersigned Veterans Law 
Judge in July 2003.  A transcript of that hearing is of 
record.

The Board has recharacterized the issue of entitlement to 
service connection for diabetes mellitus type II as set forth 
above.  In his notice of disagreement and substantive appeal 
(VA Form 9), the veteran had indicated that he was exposed to 
Agent Orange via the handling of incoming supplies, cleaning 
equipment and spraying at the DMZ [demilitarized zone] with 
Agent Orange.  The veteran has therefore made reference to 
the claimed diabetes as being proximately due to exposure to 
Agent Orange.  This recharacterization of the issue does not 
prejudice the veteran because the disability being 
adjudicated is the same as the disability that has been 
adjudicated during the pendency of the appeal.  In addition, 
the issue of service connection for diabetes mellitus type II 
in relation to Agent Orange exposure has been addressed by 
the RO in the September 2002 statement of the case (SOC).  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In August 2002 the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) to the RO, wherein he attached 
documents regarding his chronic back pain.  The record shows 
that a claim for a back disability had previously been denied 
by rating decision dated in April 1963.  It appears from the 
August 2002 statement that the veteran is seeking to reopen 
the claim for service connection for a back disorder.  
Therefore, such claim is referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).

These issues are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002).  The VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  VA 
has published regulations implementing many of the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

Under the new law and regulations, VA has, inter alia, a duty 
to notify the claimant as to any information and evidence 
needed to substantiate and complete a claim, and as to what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the record reflects that the RO has not issued 
an evidence development letter consistent with the notice 
requirements of the VCAA with regard to each the issues on 
appeal.  The Court has indicated that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as recently 
amended, require VA to inform a claimant as to which evidence 
VA will provide and which evidence the claimant is to 
provide, and remanding where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

In addition, further assistance is required in this case with 
regard to the claim for service connection for glaucoma.  In 
his substantive appeal and during his video conference, the 
veteran reported that he was first diagnosed with glaucoma in 
service in 1943.  He stated that he had been examined at the 
military Army/Navy Dispensary at En Elturk or El Turk, North 
Africa.  The medical report of that examination is not a part 
of the record and the RO should implement the necessary steps 
to attempt to obtain such records.  The Board notes that the 
veteran also indicated that he had been treated for glaucoma 
at Dr. Haven's Institute in the early 1980's.  However, he 
also expressed that he felt there was no way of getting the 
records from Dr. Havens who was in California and possibly 
out of business and also considering the date of the records.  
Based on the veteran's assessment of the status of his the 
medical file with Dr. Havens, the Board is of the opinion 
that there is no duty on the part of the VA to inquire 
through Dr. Haven about medical records concerning the 
veteran.  

With regard to the veteran's claim for service connection for 
diabetes mellitus due to Agent Orange exposure, the RO should 
consider any recognized locations and time periods of use of 
Agent Orange in Korea along the DMZ.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran is hereby notified that 
if he has any evidence relevant to these 
issues, he must submit it.

2.  The RO should furnish the veteran a 
development letter for each issue on 
appeal, consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.  

3.  The RO should take appropriate action 
to obtain service medical records 
pertaining to the veteran's claim he was 
diagnosed with glaucoma at the military 
dispensary at En Elturk or El Turk, North 
Africa, in 1943.  Appropriate action 
includes, if necessary, contacting the 
veteran and asking him to provide more 
specific information needed in order for 
a search to be made for such records by 
the appropriate records facility.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.

5.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim since the September 2002 SOC.  Any 
relevant laws and regulations not 
previously provided should also be 
provided in the SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




